--------------------------------------------------------------------------------

 

Exhibit 10.1

(English Translation)

 

November 10, 2008

 

 

 

 

The Transferor:

LI Junhua

 

The Transferee:

CHINA SAFETECH HOLDINGS LIMITED

 

Party C:

CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC.

 

 

 

Equity Transfer Agreement

of

All Issued Shares

of

DIT INDUSTRY (H.K.) LIMITED
 

 

 

--------------------------------------------------------------------------------

 

This Equity Transfer Agreement (the “Agreement”) is entered into by and among
the following parties on November 10, 2008:

 

(1)

LI Junhua whose address is Unit B1, 9/F., Loyong Court Commercial Building,
212-220 Lockhart Road, Wanchai, Hong Kong, with the number of the Identity Card
of Hong Kong Special Administrative Region of the People’s Republic of China: A
233039(6) (hereinafter referred to as “Transferor”);

 

(2)

CHINA SAFETECH HOLDINGS LIMITED, a company duly incorporated according to the
law of British Virgin Islands, whose address is F13, Press Plaza, Shennan Avenue
Special Zone, Futian District, Shenzhen (hereinafter referred to as
 “Transferee”);

 

(3)

CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC., a company duly incorporated
according to the law of Delaware, United States, whose address is F13, Press
Plaza, Shennan Avenue Special Zone, Futian District, Shenzhen (hereinafter
referred to as “Party C”);

 

The Transferor, the Transferee and Party C above shall be individually referred
to as a “Party” and collectively referred to as the “Parties”.

 

WHEREAS

DIT INDUSTRY (HK) LIMITED, a limited liability company legally organized and
validly existing under the Company Ordinance of Hong Kong, whose information is
listed as Exhibit I (hereinafter referred to as “DIT Industry”), and whose all
issued shares are beneficially held by the Transferor.

 

WHEREAS

The Transferee desires to purchase from the Transferor and the Transferor
desires to transfer to the Transferee 100% issued shares of DIT Industry.

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

--------------------------------------------------------------------------------

 

Article 1  Definitions

 

1.1

Unless otherwise defined in this Agreement, the following terms shall have the
meanings indicated as follow:

 

“Company Ordinance”

means Chapter 32 Company Ordinance of the laws of Hong Kong;

   

“Shares for Transfer”

means 10,000 common share of DIT Industry owned by the Transferor to be
transferred from the Transferor to the Transferee under this Agreement,
constituting 100% issued and outstanding stock of DIT Industry (for details
please refer to Exhibit II - Part A);

   

“Share Transfer”

means 100% issued shares of DIT Industry to be transferred from the Transferor
to the Transferee under Article 2.1 hereof;

   

“Balance”

shall have the meaning specified under Article 3.2.1 (1) hereof;

   

“Total Transfer Price”

means total price to be paid to the Transferor by the Transferee under Article
3.1 hereof;

   

“Closing Date”

November 10, 2008;

   

“Accounts of DIT Industry”

means management financial statements of DIT Industry as of September 30, 2008,
the copies of which are attached as Exhibit A hereof;

   

“Business Day and Working Hours”

means the days when banks in Hong Kong normally provide general bank services
(excluding Saturday, Sunday and other Hong Kong public holidays) and general
working hours;

   

“Hong Kong”

means Hong Kong Special Administrative Region of the People’s Republic of China;

   

“HKD”

means legal currency of Hong Kong;

   

“USD”

means legal currency of United States;

 

1.2

In this Agreement:

 

(i)

Any rule or law involved herein shall include any and all amendments,
supplements or reenactments hereof from time to time;

 

(ii)

Words and terms contained in Companies Ordinance shall be interpreted according
to definitions stipulated in Companies Ordinance except as otherwise defined or
stated in this Agreement, however, any amendment or change to Companies
Ordinance shall be excluded which is not enforced before or on the date to
execute this Agreement.

 

2

 

--------------------------------------------------------------------------------

 

(iii)

Single word also includes plural meaning; word referred to any gender also
includes the other gender and neuter, word referred to person also includes
groups (legal person or non-legal person) and (under every circumstance), vice
versa;

 

(iv)

Hereabove mentioned the parties, descriptions, exhibits, appendices and terms
and conditions shall be respectively referred to the parties, descriptions,
exhibits, appendices and terms and conditions hereof; and

 

(v)

The headings and table of contents in this Agreement are provided for reference
only and will not affect its construction or interpretation.

 

 

Article 2  Share Transfer

 

2.1

As per stipulations in this Agreement, the Transferor, as the owner of all
issued and outstanding shares of DIT Industry (for more details please refer to
Part A, Exhibit II), will transfer such Shares for Transfer to the Transferee
(for more details please refer to Part B, Exhibit II). After such transfer, the
Transferee will own 100% issued and outstanding shares of DIT Industry.

 

2.2

Upon the completion of transaction hereunder, Shares for Transfer shall not be
attached with any mortgage, lien or property encumbrances of any form, and
Shares for Transfer shall be transferred with all rights attached or accumulated
thereto, including all dividends, profits, and relevant benefits accumulated and
distributed from the completion date.

 

 

Article 3 Transfer Price

 

3.1

Transfer Price

 

The Transferor and the Transferee agree, the Transferor shall transfer to the
Transferee Shares for Transfer. In return, the Transferee shall pay to the
Transferor Total Transfer Price of RMB23,680,032, consisting of RMB 13,800,000
in cash and shares of Party C with a value of RMB 9,880,032.

 

3.2

Method of Payment

 

3.2.1

The Transferee shall pay the Total Transfer Price to the Transferor as follows:

 

(1)

The Transferee (through its parent company, Party C) has paid to the Transferor
RMB2,760,000 before the Closing Date. The Balance in RMB 11,040,000 will be paid
by the Transferee to the Transferor according to Article 5.2 hereof.

 

3

 

--------------------------------------------------------------------------------

 

(2)

The Transferee (through its parent company, Party C) shall issue restricted
shares with a value equal to RMB9,880,032 to the Transferor or its designees
within ninety days after the execution date of this Agreement, and the share
value shall be calculated based on the average closing price (USD10.3715/share)
of twenty trading days before the execution date of this Agreement, which means
that the Transferee shall issue 139,573 shares to the Transferor, among which
27,915 shares with a value equal to RMB1,976,035 shall be released to the
Transferor within ninety days after the execution date of this Agreement. If the
shares are issued to TONG Xiaosheng, the lock-up period for sales of those
shares is two years after the execution date of this Agreement.  The Transferor
shall pledge certain shares to the Transferee as provided under Article 5.2
hereof.

 

3.2.2

The Transferee shall remit the Balance of the cash amounts to the bank account
designated by Transferor in accordance with the stipulations by Article 5.2
hereof.  The bank account information will be provided by the Transferor
separately.

 

 

Article 4  Closing

 

4.1

The Share Transfer shall be completed on the Closing Date at the place
stipulated by both parties in accordance with Exhibit V.

 

4.2

Terms and conditions to be performed hereof shall remain in force after the
Closing Date.

 

4.3

From the Closing Date, debts and credits and all risks of DIT Industry shall be
promptly borne by the Transferee (except otherwise undertaken by the Transferor
in Exhibit IV).

 

4.4

From the Closing Date, the Transferee shall have the right to consolidate
profits of DIT Industry with the Transferee group. At the meantime, the
Transferee shall have the right to appoint management and financial personnel,
or appoint existing personnel of DIT Industry to take charge of management and
operation of DIT Industry as well as all files, materials, financial documents
and so on.  The Transferor shall have no right and/or interest as shareholder of
DIT Industry from the Closing Date due to such Share Transfer, except any
relevant obligations required to be borne by the Transferor under applicable
laws and regulations and this Agreement.

 

4

 

--------------------------------------------------------------------------------

 

Article 5  Representations, Warranties and Covenants of the Transferor

 

5.1

In addition to the information disclosed in this Agreement, the Transferor shall
represent and covenant to the Transferee under terms and conditions stipulated
in Exhibit IV, which also constitute the base for the Transferee to accept such
shares for transfer.

 

5.2

The Transferor covenants that the Transferee’s after-tax profits as audited by
US Auditors in 2007 shall be no less than RMB3,800,000.  If DIT Industry’s
after-tax profits are no less than RMB3,800,000, the Transferee shall pay RMB
4,140,000 to the shareholders of DIT Industry or its designees and release
41,872 shares of the pledged shares to the Transferor.  The Transferor covenants
that the Transferee’s after-tax profits in 2008 as audited by US Auditors shall
be no less than RMB 4,500,000.  If DIT Industry’s after-tax profits are no less
than RMB4,500,000, the Transferee shall pay RMB 4,140,000 to the shareholders of
DIT Industry or its designees and release 41,872 shares of the pledge shares to
the Transferor.  The Transferor covenants that the Transferee’s after-tax
profits in 2009 as audited by US Auditors shall be no less than RMB 6,400,000.
 If DIT Industry’s after-tax profits are no less than RMB 6,400,000, the
Transferee shall pay RMB 2,760,000 to the shareholders of DIT Industry or its
designees and release the 27,914 shares of the pledge shares to the Transferor.

 

Article 6  Representations, Warranties and Covenants of the Transferee and Party
C

 

6.1

The Transferee covenants to keep the organization structure of DIT Industry
after the Share Transfer, expand its brand influence, fully support business
development of DIT Industry.  The Transferee shall also provide financial
support as required by business.

 

6.2

The Transferee undertakes that existing employees of DIT Industry shall remain
employed given that they are willing to stay and their stay will not impede
development of companies after Share Transfer; arrangement of senior management
and technical staff and the operation rights and benefits of such persons shall
be governed by separate agreements to be entered after the Share Transfer. In
addition, the Transferee covenants that benefits of such persons shall not be
lower than their previous benefits.

 

6.3

The Transferee shall provide appropriate operation funds to DIT Industry in
order to support the Transferor to realize profits after tax for 2007, 2008 and
2009, dates and amounts of providing such funds shall be otherwise stipulated.

 

6.4

Party C shall file relevant reports with the U.S. Securities and Exchange
Committee (“SEC”) according to the applicable laws and issue shares to the
Transferor under Article 3.2.1(2) hereof after the execution of this Agreement.

 

5

 

--------------------------------------------------------------------------------

 

Article 7 Governing Law

 

This Agreement shall be governed and construed by rules and laws of Hong Kong.

 

 

Article 8  Settlement of Disputes and Agent of  Receiving Legal Procedure
Documents

 

8.1

Any dispute arising out of or relating to this Agreement shall be settled by
friendly negotiation and discussion. If no agreement is reached through friendly
negotiation and discussion, such dispute shall be finally arbitrated by Hong
Kong International Arbitration Center (HKIAC) in accordance with HKIAC
Arbitration Rules then in effect. Unless otherwise provided in the arbitration
rules of HKIAC then in effect, the arbitration shall be the sole and exclusive
method and procedure of any dispute arising out of or relating to this
Agreement.

 

8.2

The Parties to this Agreement agree that unless not permitted by the applicable
laws and rules, the arbitration terms hereto shall be interpreted as and
constitute the currently effective arbitration agreement in writing with legal
effect, and shall be granted with such effect.  The Parties to this Agreement
hereby expressly waive any right of possibly requested local administrative,
judicial or alternative dispute settlement methods, as the conditions of any
settlement procedure which arising our of this Agreement.

 

8.3

The Parties to this Agreement expressly represent that the award made according
to Article 8 hereof shall be final award binding upon the Parties.  In addition,
the Parties to this Agreement hereby waive the right to appeal the award made
according to Article 8 hereof.  The Article 8 shall constitute the most
comprehensive exclusive agreement to the extent permitted by the applicable
laws.

 

8.4

(1)

The Transferee irrevocably entrusts BOYU ENTERPRISE CONSULTING CO., LIMITED,
whose address is Unit B1, 9/F, Loyong Court Commercial Building, 212-220
Lockhart Road, Wanchai, Hong Kong (“Agent”), to receive legal procedure
documents and to be on behalf of the Transferee to receive claims arising out of
or relevant to the Agreement or the legal procedures in Hong Kong (including but
not limited to, claims for reimbursement, summons, arbitration application and
arbitration award) (“Legal Procedure Documents”).

 

(2)

Transferee undertakes to consecutively entrust the Agent as the agent of
receiving Legal Procedure Documents, in order to on behalf of the Transferee
receive Legal Procedure Documents in Hong Kong and immediately notify the
Transferor in writing if the Agent or its address is modified.

 

6

 

--------------------------------------------------------------------------------

 

(3)

The Transferee agrees and confirms that Legal Procedure Documents which have
been sent to its Agent shall be deemed as having been sent to any Transferee.

 

 

Article 9  Liabilities for Breach of Contract

 

9.1

If any statement or warrants made by any Party in this Agreement is untrue or
false, it shall be deemed as breach of contract by the Party.

 

9.2

Any Party to this Agreement changes minds on purpose and cause the failure of
the share transfer, it shall be deemed as breach of contract by the Party.

 

9.3

The breaching party shall, in addition to performance of other obligations under
this Agreement, compensate the observant party all losses, damages, expenses
suffered by the observant party due to breach of contract caused by breaching
party.

 

9.4

If the Transferor changes minds on purpose and cause that the shares can not be
transferred to the Transferee or the shares is forfeited after transfer, the
Transferee shall have the right to terminate the Agreement, and the Transferor
shall return the share transfer price or the shares and assume liabilities under
Article 9.3 of this Agreement.

 

 

Article 10  Force Majeure and Change of Circumstances

 

10.1  

If any Party to this Agreement can not perform any part or all of the terms
hereto directly or indirectly because of events such as fire, flood, earthquake
or other unforeseeable, unavoidable and/or uncontrollable events, the Party
shall be exempted from liabilities to the extent as affected by force majeure.

 

10.2  

If any Party or Parties lose(s) its/their interests under this Agreement because
of legislation, or administration order or specific administration act of
government, any Party shall have the right to terminate this Agreement and to
restore to the conditions before the execution of this Agreement.

 

10.3  

Any Party affected by force majeure shall deliver the other Party the written
notice regarding the occurrence of force majeure within 12 days after the
occurrence of the force majeure event.

 

10.4  

After the occurrence of force majeure event, the Parties to this Agreement shall
immediately consultant and decide whether to delay the performance of this
Agreement to a day in the future agreed by the Parties or to terminate this
Agreement.

 

10.5  

If any Party delays or unable to perform all or part of the terms of this
Agreement for more than 30 days as a result of force majeure, the other Party
shall have the right to rescind this Agreement, and the Parties shall take all
necessary actions to restore the rights and obligations of all Parties to their
respective original positions.

 

7

 

--------------------------------------------------------------------------------

 

Article 11  Miscellaneous

 

11.1

This Agreement and its involved relevant documents constitute the full
understanding of the Parties regarding the share transfer, and replace any
previous intention, expression and understanding of the Parties.

 

11.2

If any term of this Agreement is regarded as illegal, invalid or unenforceable
at any time, the validity, effectiveness and enforceability of other terms of
this Agreement shall not affected or impaired in any way and shall remain the
full validity.

 

11.3

This Agreement shall bind the Parties and their respective successors and
assignees. The interests of this Agreement shall be assigned to the Parties
hereto and their respective successors and assignees. Without the permission of
the Parties in writing, any Party shall not amend, modify or revise this
Agreement.

 

11.4

This Agreement shall be effective upon signing.

 

11.5

Without the permission of the Parties in writing (the relevant permission shall
not be withheld without reasonable reasons), the Parties hereto shall not
transfer any rights or obligations under this Agreement.

 

11.6

The Parties agree to bear all the cost and expense in respect of the
negotiation, preparation, execution and performance of the Agreement and the
taxes arising from the transfer of Shares for Transfer.  The stamp tax and all
other tax and expenses arising out of the transfer of Shares for Transfer
(including but not limited to, arising out of  in China or in any other areas),
shall be borne and paid by the Transferor.

 

11.7

Unless provided and required by laws, regulations, order or judgments by the
competent authorities or courts (including, but not limited to, applicable
regulation of security exchanges), without the previous permission of the other
Party in writing (the relevant permission shall not be withheld without
reasonable reasons), any Party shall not make or distribute any related press
statement or announcement.

 

11.8

Without the prior permission of the other Party in writing, any Party shall not
disclose the Agreement or any content or material in connection with any
transaction of this Agreement, excluding the following disclosure:

 

(1)

the disclosure is made according to the provisions of applicable laws,
regulations and rules (including, but not limited to,  regulations of security
exchanges) or requirements of relevant government authorities or supervision
authorities, or court orders;

 

(2)

the disclosure is made to DIT Industry, or its higher competent authorities or
approval and examination authorities, or to contacted bank or professional
consultant of the disclosing Party;

 

8

 

--------------------------------------------------------------------------------

 

(3)

the disclosure is made by the Transferor to the company of its company group or
senior management thereof.

 

11.9

If any term of this Agreement is or becomes illegal, invalid or unenforceable at
any time in any respect, other terms of this Agreement shall not be affected or
impaired.

 

11.10

Any notice required to be sent under this Agreement shall be sent in writing.
The notice shall be delivered to the following address or fax number or other
address or fax number that the recipient designates according to this Agreement:

 

(1)

The Transferor:

LI Junhua

Address:

  Unit B1, 9/F., Loyong Court Commercial Building, 212-220 Lockhart Road,
Wanchai, Hong Kong

Telephone:     (852) 2116-1199

Fax:

  (852) 2116-1199

 

(2)

The Transferee：    CHINA SAFETECH HOLDINGS LIMITED

Address：Floor 13, Press Plaza, Shennan Avenue Special Zone, Futian District,
Shenzhen

Telephone：      (86-755) 8351 0888

Fax：

  (86-755) 8351 0815

 

(3)

Party C:

CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC.

Address：Floor 13, Press Plaza, Shennan Avenue Special Zone, Futian District,
Shenzhen

Telephone：      (86-755) 8351 0888

Fax：

  (86-755) 8351 0815

 

11.11

Any notice can be sent by mail with postage pre-paid, personal delivery, courier
with good reputation or by facsimile, and shall be deemed as delivered at the
following time:

 

(1)

two days (seven days if sending by airmail with postage prepaid) after post (the
date of postmark is the posting date) for those sent by mail with postage
prepaid;

 

(2)

the next business day for those sent by fax;

 

(3)

the receiving time for those sent by courier or personal delivery.

 

9

 

--------------------------------------------------------------------------------

 

Any notice to the Transferee, when properly delivered to any Transferee, shall
be regarded as delivered to the other Transferee.

 

11.12

This Agreement shall be written in Chinese in three copies with each Party
holding one copy.

 

 

10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties on the date
first above written and the Parties confirm that the Parties have carefully
reviewed and fully understand all the provisions of the Agreement.

 

The Transferor

LI Junhua

  

Signature：/s/ LI Junhua

  

Place of Signature：Shenzhen

 

 

 

 

Witness：PENG Yaoguang

 

The Transferee

 

TU Guoshen for and on behalf of

CHINA SAFETECH HOLDINGS

  

LIMITED       

  

Signature: /s/ Tu Guoshen

Place of Signature：Shenzhen

  

 

 

Witness：LUO Ganqi

 

 

Party C

To execute, chop and deliver

TU Guoshen for and on behalf of

CHINA SECURITY & SURVEILLANCE TECHNOLOGY,  INC.

      

Place of Signature：Shenzhen

 

 

Witness：LUO Ganqi

  

 

11

 

--------------------------------------------------------------------------------

 

Exhibit I

Information of DIT Industry

 

 

Name in Chinese

：迪特实业（香港）有限公司

 

Name in English

：DIT INDUSTRY (HK) LIMITED

 

Place of Registration

：Hong Kong

 

Registered Address

：Unit 503, 5/FL., Silvercord Tower 2, 30 Canton Road, TST, Kowloon, Hong Kong

 

Date of Registration and Establishment：August 17, 2005

 

Company Form

：Limited Liability Company

 

Registered No.

：990410

 

Director

：LI Junhua

 

Company Secretary

：JPS CONSULTING LIMITED

 

Shares

： Authorized: HKD10,000, divided into 10,000 shares with par value of HKD1.00
per share

Issued and fully paid：HKD10,000, divided into 10,000 share with par value of
HKD1.00 per share

 

12

 

--------------------------------------------------------------------------------

Exhibit II

Part A

Information of Share for Transfer

        Percent of Company Registered Shareholder Quantity of Common Shares Face
Value Per Share issued Shares                     DIT Industry LI Junhua 10,000
HKD 1 yuan 100%

 

Part B

 

Information of the Recipient of Share for Transfer

 

The Transferee Amount of Share to Be Transferred     CHINA SAFETECH HOLDINGS
LIMITED 10,000




13

 

--------------------------------------------------------------------------------

 

Exhibit III

Representations and Warranties

 

1.

DIT Industry is a company legally established and validly existing under the
laws of their respective places of establishment.

 

2.

DIT Industry has been authorized and qualified to conduct business within the
jurisdiction of their existing businesses.

 

3.

The operation businesses and their operation of DIT Industry have been in
compliance with the relevant laws in all material respects.

 

4.

Accounts of DIT Industry have been properly recorded in accordance with the
account categories and the generally accepted account principles, standards and
laws of their establishment place, which have truly represented and reflected
the status of DIT Industry for the fiscal year or the period ending on the date
of the relevant book account.

 

5.

(a)

Exhibit I has listed all the directors and company secretaries of DIT Industry
before the completion of the transaction as of the Closing Date.

 

(b)

There has not been any shareholder resolution adopted to liquidate DIT Industry
before the completion of the transaction as of the Closing Date.

 

6.

The register of shareholders of DIT Industry has truly and correctly recorded
the date and the changes of shareholders from the establishment to the
completion date and before the completion of the transition.

 

7.

Any share warrant has not been sent or given to any person in respect of any
share of DIT Industry by the Transferor and DIT Industry.

 

8.

Articles of associations of DIT Industry have been delivered to Transferee,
which shall be true and complete.

 

9.

If any thing conflicts or is inconsistent with foregoing warrants before the
Closing Date, the Transferee agrees to immediately notify the Transferor in
writing.

 

10.

DIT Industry has fully paid the issued shares.

 

11.

The Transferor shall be the solely and legal beneficial owner of the shares for
transfer.  The shares for transfer shall not be imposed of any mortgage, lien or
property encumbrances.

 

12.

The Transferor shall have the authority to execute the Agreement and can sell
any shares for transfer without any third party’s permission. The Agreement
shall be legally binding on the Transferor.

 

14

 

--------------------------------------------------------------------------------

 

13.

Except for the ongoing litigations disclosed to the Transferee, DIT Industry has
not currently been involved in any material litigation or a party to any
litigation and/or any unexecuted verdict, and has not been subject to any
ongoing material injunction or order.

 

14.

Up to the Closing Date, all or part of the assets or businesses of DIT Industry
have not been entrusted to take over by any person, and there are not any orders
or applications before court or adopted solutions to close down DIT Industry.

 

15.

Except for debts (including the outstanding tax fees)disclosed by the
Transferor, the Agreement or accounts of DIT Industry, DIT Industry shall not
have any other debts and/or outstanding tax fees as of the Closing Date, which
shall be assumed by the Transferor (if any).

 

16.

Except for the information disclosed by the Transferor, the Agreement or
accounts of DIT Industry, DIT Industry shall not have other unperformed material
contracts.

 

17.

The net assets in 2007 audited by the US auditor and verified by a third party
appraiser shall exceed RMB 3,930,000.

 

18.

The shareholders and the meeting of board of directors of DIT Industry according
to the Company Law, have adopted a resolution to approve the Share Transfer
under the Agreement.

 

19.

The existing and outstanding legal liabilities of DIT Industry before the
Closing Date, such as labor compensation disputes, bad debts and losses of bad
assets, debt disputes and/or risks of contingent debts shall be borne by the
Transferor. For the losses which can be calculated into money, if it causes the
net assets to be less than RMB3,930,000, the Transferor shall be obliged to make
it up to RMB3,930,000.

 

20.

The Transferor shall be fully responsible for all civil and criminal liabilities
of DIT Industry before and on the Closing Date.

 

21.

The Transferor shall not make any adverse change to the operations of DIT
Industry on purpose (excluding the normal operation and force majeure) after the
execution of this Agreement.  The Transferor shall immediately inform the
Transferee if there is anything causing the material change to the operation of
DIT Industry.

 

22.

TONG Xiaosheng undertakes to continue to act as executive officer of DIT
Industry for five years and maintain the stability of DIT Industry.

 

23.

TONG Xiaosheng undertakes that he and his direct relatives (parents, spouse or
children) shall not engage in security and protection industry or operation in
similar industry in five years.

 

15

 

--------------------------------------------------------------------------------

Exhibit V

Provisions for the Closing

1.

Responsibilities of the Transferee

 

(i)

The Transferee shall pay the Balance of the Total Transfer Price in accordance
with the stipulations by Article 3.2.2 and submit the proof document of payment
to the Transferor.

 

(ii)

The Transferee shall provide a consent letter executed by two persons to be the
directors of DIT Industry.

 

2.

Responsibilities of the Transferor

 

After the Transferor confirms that its bank account specified by Article 3.2.2
hereof has received all the payment by the Transferee under Article 3.2.1, the
Transferor shall deliver and arrange the following to the Transferee:

 

(i)

The transfer documents (subject to official execution by the registered
shareholders of DIT Industry) and instruments for sale along with shares in
connection with the Shares for Transfer;

 

(ii)

All account books, registration certificates, business registration
certificates, articles of association, meeting records, statutory books,
application forms, seals, offset printing, steel seals and all documents
relevant to the company businesses (if any) of DIT Industry controlled by the
Transferor;

 

(iii)

The Transferor shall cause DIT Industry to hold a board meeting to approve (1)
the transfer of the Shares for Transfer relevant to DIT Industry, and
registration after payment of appropriate stamp taxes; (2) appointment of the
persons nominated by the Transferee according to law and who are qualified to be
directors of company under laws as the two new directors of DIT Industry under
the written instruction of the Transferee; and (3) suspension and change of the
operation of the bank accounts of DIT Industry, and appointment of the person
nominated by the Transferee as the authorized person to execute the bank
accounts of DIT Industry under the written instruction of the Transferee at
least before two business days;

 

16

 

--------------------------------------------------------------------------------

 

(iv)

The original copy of records of the board meeting held for the issue of the
above (iii) executed and confirmed by the directors of DIT Industry;

 

(v)

Legal opinion reports issued by Hong Kong law firm.

 

 

17

 

--------------------------------------------------------------------------------